5:20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    210
    182
    media_image1.png
    Greyscale


Allowable Subject Matter
3.       Claims 1-9 are allowed.
4.       The following is an examiner’s statement of reasons for allowance: 
	Claims 1-8 are allowed for the reason that prior art of record do not teach or suggest the claimed  printing apparatus comprising: 
         a support portion configured to support a medium; 
         a support portion moving unit configured to move at least a part of the support portion in a facing direction, that is a direction in which the support portion and the printing unit face each other, to change a support position of the medium in the facing direction;
          at least one detected unit having position information in the facing direction, the detected unit being configured to move in the facing direction together with the support portion; 
         a detector configured to detect the position information; and 
      a control unit configured to detect a position of the support portion in the facing direction, based on the position information detected by the detector.  

         Claim 9 is allowed for the reason that prior art of record do not teach or suggest e claimed  method of detecting a position of a support portion in a printing apparatus, the printing apparatus having the configuration as recited in claim 1, the method comprising: detecting a position of the support portion in the facing direction, based on the position information detected by the detector.


             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          Ida (JP 2006-240107) discloses an Inkjet textile printer which adjusts inclination of platen with respect to platen installing element along horizontal direction by adjusting fastening condition of screws .
              The recording device has supporting elements (31-33) arranged 
parallel to advancing direction of platen (5) or recording unit.  The screws 
(21-23) fasten the platen with respect to platen installing element (8).  A 
horizontal adjustment unit adjusts inclination of platen with respect to platen 
installing element along horizontal direction by adjusting fastening condition 
of screws. 

 

    PNG
    media_image2.png
    575
    402
    media_image2.png
    Greyscale

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853